Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 08/27/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 10, 11, 17, and 18 are objected to because of the following informalities:  Regarding Claim 10, in line 5, “a load circuit” should read as “the load circuit”.Claim 11 is objected to as it depends on objected claim 10.Regarding Claim 17, in line 6, “a load circuit” should read as “the load circuit”.Claim 18 is objected to as it depends on objected claim 10.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 12-16, 19, 20 are allowable. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…control circuit configured to: activate the switch circuit based on a reference voltage level and a current operating mode, wherein the current operating mode is a particular operating mode of a plurality of operating modes; in response to receiving a change command to reduce a voltage level of the regulated power supply node: initiate a change in the reference voltage level; monitor a slew rate of the voltage level of the regulated power supply node; and change, based on the slew rate, the current operating mode to a different operating mode of the plurality of operating modes.”.Claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…receiving, by the power converter circuit, a change command to reduce the voltage level of the regulated power supply node; in response to receiving the change command, decreasing the reference voltage level over a period of time; adjusting, by the power converter circuit, the voltage level of the regulated power supply node in response to changes in the reference voltage level; monitoring a rate of change of the voltage level of the regulated power supply node; and selecting, based on the rate of change, a different operating mode of the of the plurality of operating modes.”.	Regarding Claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…in response to receiving a change command to reduce the voltage level of the regulated power supply node, reduce the reference voltage level over a period of time; adjust the voltage level of the regulated power supply node in response to changes in the reference voltage level; monitor a rate of change of the voltage level of the regulated power supply node; and select, based on the rate of change, a different operating mode of the of the plurality of operating modes.”.
Claims 10, 11, 17, and 18 would be allowable if rewritten to overcome the claim objections made above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent US 6025704 A1 discloses a power supply with programmable voltage slew rate.	US Patent Application Publication US 2005/0242668 A1 discloses dynamic control of power converter output voltage slew rate.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838